Exhibit 10.2

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND SECURITY

ACCOUNT CONTROL AND CUSTODIAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND SECURITY ACCOUNT CONTROL
AND CUSTODIAN AGREEMENT (the “Agreement”) is made and entered into this 9th day
of August, 2013, by and among WHITE EAGLE ASSET PORTFOLIO, LLC, a Delaware
limited liability company (the “Borrower”), IMPERIAL FINANCE AND TRADING, LLC, a
Florida limited liability company (“Imperial”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Securities Intermediary and as Custodian (“Wilmington”), CLMG
CORP., a Texas corporation (the “Agent”), as Administrative Agent, and LNV
CORPORATION., a Nevada corporation (the “Lender”).

WITNESSETH:

A. The Borrower, Imperial, the Agent and the Lender are parties to that certain
Loan and Security Agreement, dated as of April 29, 2013 (the “Loan Agreement”).
Capitalized words and terms used herein, but not defined herein, have the
meanings set forth in the Loan Agreement. The Borrower, the Agent and
Wilmington, as both Securities Intermediary and Custodian, are parties to that
certain Securities Account Control and Custodian Agreement, dated as of
April 29, 2013 (the “Control Agreement”).

B. The Borrower and Imperial have requested that the Agent and the Lender agree
to (i) amend the Loan Agreement to provide for an extended period during which
certain covenants may be performed, (ii) consent to the amendment of the
Servicing Agreement to correct an Annex thereto and (iii) consent to the
amendment of the Control Agreement to correct an Exhibit thereto.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged and confessed by
each of the parties hereto, the parties hereto hereby agree as follows:

 

  1. The third sentence of Section 9.1 (gg) of the Loan Agreement is modified to
be and read as follows: “On or before August 31, 2013, the Borrower shall cause
the Custodian to verify to the Administrative Agent in writing its receipt of
all documents required to be contained in each of the Custodial Packages related
to the Subject Policies for the Initial Advance by delivering the required
certification pursuant to the terms of the Account Control Agreement.”

 

  2. The Agent and the Lender hereby consent to the Borrower and Imperial
amending Section 1(e) of Annex 1 of the Servicing Agreement (to provide that the
Servicer will have until August 31, 2013 to complete the initial premium
optimizations described in such Section 1(e) with regard to the Pledged Policies
that were in effect as of the Closing Date) by entering into a First Amendment
to Servicing Agreement in the form attached hereto as Exhibit “A”.



--------------------------------------------------------------------------------

  3. The Borrower, the Agent (with the consent of the Lender, as evidenced by
its execution of this Agreement) and Wilmington, as Securities Intermediary and
Custodian, hereby amend the Control Agreement by deleting Exhibit M attached
thereto and replacing it with Exhibit M attached to this Agreement.

 

  4. AS A MATERIAL INDUCEMENT TO THE LENDER AND THE AGENT TO ENTER INTO THIS
AGREEMENT, THE BORROWER AND IMPERIAL, EACH ON BEHALF OF ITSELF AND ITS
SUCCESSORS, ASSIGNS, LEGAL REPRESENTATIVES AND CONSTITUENTS (WHETHER OR NOT A
PARTY HERETO) (BORROWER, IMPERIAL AND SUCH SUCCESSORS, ASSIGNS, LEGAL
REPRESENTATIVES AND CONSTITUENTS BEING REFERRED TO HEREIN COLLECTIVELY AND
INDIVIDUALLY, AS “OBLIGORS, ET AL.”), HEREBY FULLY, FINALLY AND COMPLETELY
RELEASE AND FOREVER DISCHARGE THE LENDER, THE AGENT AND THEIR RESPECTIVE OWNERS,
SUCCESSORS, ASSIGNS, AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS, SHAREHOLDERS,
DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS, PAST, PRESENT AND FUTURE, AND THEIR
RESPECTIVE HEIRS, PREDECESSORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY AND
INDIVIDUALLY, “LENDER, ET AL.”) OF AND FROM ANY AND ALL CLAIMS, CONTROVERSIES,
DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES, EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), DEBTS, LIENS, ACTIONS AND
CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ANY THEREOF RELATING TO THE LOAN, AND WAIVE AND RELEASE ANY DEFENSE,
RIGHT OF COUNTERCLAIM, RIGHT OF SET-OFF OR DEDUCTION TO THE PAYMENT OF THE
INDEBTEDNESS EVIDENCED BY THE LENDER NOTE AND/OR ANY OTHER LOAN DOCUMENT WHICH
OBLIGORS, ET AL. NOW HAVE OR MAY CLAIM TO HAVE AGAINST LENDER, ET AL., OR ANY
THEREOF, ARISING OUT OF, CONNECTED WITH OR RELATING TO ANY AND ALL ACTS,
OMISSIONS OR EVENTS OCCURRING PRIOR TO THE EXECUTION OF THIS AGREEMENT.

THE BORROWER AND IMPERIAL HEREBY ACKNOWLEDGE, REPRESENT AND WARRANT TO THE
LENDER AND THE AGENT THAT THEY AGREE TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES AND CLAIMS WHICH ARE RELEASED BY THE
PROVISIONS HEREOF IN FAVOR OF LENDER, ET AL., AND WAIVE AND RELEASE ALL RIGHTS
AND BENEFITS WHICH THEY MIGHT OTHERWISE HAVE UNDER ANY FEDERAL, STATE OR LOCAL
LAW OR STATUTE WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES OR CLAIMS.



--------------------------------------------------------------------------------

THE BORROWER AND IMPERIAL ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND EACH OF
THE PROVISIONS OF THIS RELEASE. THE BORROWER AND IMPERIAL FULLY UNDERSTAND THAT
THIS RELEASE CONSTITUTES A GENERAL RELEASE, AND THAT IT HAS IMPORTANT LEGAL
CONSEQUENCES. THE BORROWER AND IMPERIAL UNDERSTAND AND CONFIRM THAT THEY ARE
HEREBY RELEASING ANY AND ALL RELEASED CLAIMS THAT ANY MAY INDIVIDUALLY HAVE AS
OF THE DATE HEREOF. THE BORROWER AND IMPERIAL HEREBY ACKNOWLEDGE THAT THEY HAVE
HAD A FULL AND FAIR OPPORTUNITY TO OBTAIN A LAWYER’S ADVICE CONCERNING THE LEGAL
CONSEQUENCES OF THIS RELEASE AND WAIVER.

 

  5. As an additional material inducement to the Lender and the Agent to enter
into this Agreement and to amend certain of the Loan Documents as provided
herein, the Borrower and Imperial hereby represent and warrant to, and agree
with, the Lender that, as of the date hereof:

 

  (a) the Loan Documents, as amended hereby, are in full force and effect and
neither Borrower nor Imperial has any defense, counterclaim or offset to the
payment or performance of any of such party’s obligations in regard to the Loan
or any of the Loan Documents, as amended hereby, and the Liens created and
granted by the Loan Documents continue unimpaired and of first priority and
secure all existing and future obligations owed to the Lender and/or the Agent
in regard to the Loan;

 

  (b) the representations and warranties of the Borrower and Imperial set forth
in the Loan Documents are true and correct in all material respects as of the
date hereof and are hereby reaffirmed as if such representations and warranties
had been made on the date hereof and shall continue in full force and effect;

 

  (c) this Agreement constitutes the legal, valid and binding obligation of the
Borrower and Imperial, enforceable against the Borrower and Imperial in
accordance with the terms hereof.

The representations and warranties of the Borrower and Imperial contained in
this Agreement and in the Loan Documents shall survive the consummation of the
transactions contemplated by this Agreement.

 

  6. In addition to the documents, instruments and acts described in this
Agreement and which are to be executed and/or delivered and/or taken pursuant to
this Agreement, the Borrower and Imperial shall execute and deliver, and/or
cause to be executed and delivered, from time to time upon request by the Agent
such other documents and instruments, and take such other action, as the Agent
may reasonably request or require to more fully and completely evidence and
carry out the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

  7. The Borrower and Imperial hereby affirm, confirm, ratify, renew and extend
the debts, duties, obligations, liabilities, rights, titles, security interests,
Liens, powers and privileges created or arising by virtue of the Loan Documents,
as amended hereby, until all of the Loan and all other Obligations have been
paid and performed in full. The Borrower confirms that it is fully,
unconditionally liable for the payment and performance of the Loan as provided
in the Loan Documents and that neither the Agent nor the Lender has released,
forgiven, discharged, impaired, waived or relinquished, and the Agent and the
Lender do not hereby release, forgive, discharge, impair, waive or relinquish
any rights, titles, interests, Liens, security interests, Collateral, parties,
remedies or any other matter with respect to the Loan or any of the Loan
Documents, but rather the Agent and the Lender are expressly retaining and
reserving the same to their fullest extent.

 

  8. Except as expressly amended hereby, all the terms, provisions, debts,
duties, Obligations, liabilities, representations, warranties, rights, titles,
security interests, Liens, powers and privileges existing by virtue of the Loan
Documents shall be and continue in full force and effect and are hereby
acknowledged by the Borrower and Imperial to be legal, valid, binding and
enforceable in accordance with their terms.

 

  9. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York and the laws of the United
States applicable to transactions within New York, exclusive of any laws
relating to conflicts of law.

 

  10. This Agreement shall constitute a Loan Document and shall be binding upon
the parties hereto and their respective successors and assigns. Nothing
contained herein shall act to amend or modify any of the provisions of the Loan
Documents which restrict or prohibit assignment or transfer.

 

  11. Neither this Agreement nor any provision of any of the other Loan
Documents may be waived, modified or amended, except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification
or amendment is sought, and then only to the extent set forth in such
instrument.

 

  12. This Agreement constitutes the entire agreement between the parties in
regard to the amendment of the Loan and the Loan Documents effected hereby, and
supercedes all prior agreements and understandings, if any, between the parties
relating to the amendment of the Loan and the Loan Documents effected hereby.

 

  13. This Agreement may be signed in multiple counterparts and each shall be
deemed to be an original, and the fascimile transmission of executed counterpart
agreements shall be deemed to be an originally executed agreement; provided that
executed original documents are provided to the parties promptly following such
facsimile transmission.

 



--------------------------------------------------------------------------------

  14. The Borrower agrees to pay and/or reimburse the Agent and the Lender for
all costs and expenses incurred by the Agent and/or the Lender in regard to the
amendment of the Loan Documents effected hereby.

EXECUTED as of the day and year first above written.

 

BORROWER:

WHITE EAGLE ASSET PORTFOLIO, LLC

By:

 

/s/ Antony Mitchell

Name:

  Antony Mitchell

Title:

  Chief Executive Officer

IMPERIAL FINANCE & TRADING, LLC,

as Servicer

By:

 

/s/ Antony Mitchell

Name:

  Antony Mitchell

Title:

  Chief Executive Officer



--------------------------------------------------------------------------------

IMPERIAL FINANCE & TRADING, LLC,

as Portfolio Manager

By:

 

/s/ Antony Mitchell

Name:

  Antony Mitchell

Title:

  Chief Executive Officer

SECURITIES INTERMEDIARY AND CUSTODIAN:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Securities Intermediary and Custodian

By:

 

/s/ Robert Donaldson

Name:

  Robert Donaldson

Title:

  Vice President

LENDER:

 

LNV CORPORATION

By:

 

/s/ W.T. Saurenmann

Name:

  W.T. Saurenmann

Title:

  Authorized Signatory

ADMINISTRATIVE AGENT:

CLMG CORP.

By:

 

/s/ W.T. Saurenmann

Name:

  W.T. Saurenmann

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

FIRST AMENDMENT TO SERVICING AGREEMENT

This FIRST AMENDMENT TO SERVICING AGREEMENT (this “Amendment”), dated and
effective as of August 9, 2013, is entered into by and between Imperial
Finance & Trading, LLC, a Florida limited liability company (“Servicer”), and
White Eagle Asset Portfolio, LLC, a Delaware limited liability company (the
“Borrower”). Capitalized terms used herein and not otherwise defined have the
meanings ascribed thereto in the Servicing Agreement specified below to which
this Amendment relates.

WITNESSETH:

WHEREAS, Servicer and Borrower have heretofore entered into that Servicing
Agreement dated as of April 29, 2013 (the “Servicing Agreement”), providing for
the performance by Servicer of specified ongoing administration and servicing of
certain life insurance policies that are from time to time owned directly or
indirectly by Borrower, which life insurance policies serve as collateral for
the credit advances made to the Borrower pursuant to that certain Loan and
Security Agreement (the “Loan Agreement”), dated as of April 29, 2013, by and
among Borrower, the financial institutions party thereto from time to time as
lenders (each, a “Lender” and collectively, the “Lenders”), and CLMG Corp., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”);

WHEREAS, Section 7.3 of the Servicing Agreement permits amendment by written
agreement of the Servicer and Borrower with the consent of the Administrative
Agent (while the Loan Agreement is in effect); and

WHEREAS, the Administrative Agent has consented to the amendment of the
Servicing Agreement pursuant to that certain First Amendment To Loan And
Security Agreement And Security Account Control And Custodian Agreement made and
entered into August 9, 2013, by and among Borrower, Imperial Finance & Trading,
LLC, Wilmington Trust, National Association, as Securities Intermediary and as
Custodian (“Wilmington”), the Administrative Agent, and LNV Corporation, the
sole Lender as of the date hereof;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby mutually covenant and agree for the
equal and ratable benefit of the parties hereto and of each express third party
beneficiary as follows:

1. Amendments to Annex I. The first sentence of Section 1(e) of Annex I of the
Servicing Agreement is hereby amended and restated to read as follows:

“By August 31, 2013, Servicer shall, using the information contained in the
relevant Policy Illustration described in paragraph 4(b) below received from the
related Issuing Insurance Company in respect of each Pledged Policy that is a
Pledged Policy as of the date of the Initial Advance, and then again within
thirty



--------------------------------------------------------------------------------

(30) days after its later receipt of a subsequent Policy Illustration relating
thereto as described in paragraph 4(b) below from the related Issuing Insurance
Company (using the information contained in such subsequent Policy
Illustration), utilizing commercially reasonable practices and in accordance
with the Servicing Standard, calculate the Premium optimization for such Pledged
Policy and the Net Death Benefit for the term ending no sooner than the date
upon which such Pledged Policy matures in a manner that the current cash value
and future cash value shall be as low as reasonably possible while maintaining
the Pledged Policy in full force and effect and not in a state of grace.”

2. Separability Clause. In case any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

3. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction hereof.

4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

5. Multiple Originals. The exchange of copies of this Amendment and of signature
pages by facsimile or PDF transmission shall constitute effective execution and
delivery of this Amendment as to the parties hereto and may be used in lieu of
the original Amendment for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

IMPERIAL FINANCE & TRADING, LLC

By:

 

 

  Name:   Title:

WHITE EAGLE ASSET PORTFOLIO, LLC

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF CUSTODIAL PACKAGE INDEX FOR PREMIUM FINANCE FILE

Dated:                     , 201__

TOP PORTION TO BE COMPLETED BY OR ON BEHALF OF BORROWER PRIOR TO DELIVERY TO
CUSTODIAN

Insured Name –

Policy number –

Issuing Insurance Company –

Name of Current Policy Owner – Wilmington Trust, N.A., as Securities
Intermediary or other owner set forth on Schedule II to the Securities Account
Control and Custodian Agreement]

Seller Name – [Insured/Not Insured] If Seller was not Insured, Seller was:
[Individual/Trust/Limited Partnership/Corporation.] [if Trust, was Trustee an
individual – Yes/No]

Was Policy issued as a result of a conversion of a prior existing Policy? –
[Yes/No.]

Is Original Policy included, or has original been lost and a duplicate copy
included? [Original/Duplicate]

 

    No.        Document 1.    Application and Loan Agreement 2.    Authorization
for Disclosure of Protected Health Information 3.    Unless such Policy is set
forth on both Schedule I and Schedule VIII to the Securities Account Control and
Custodial Agreement, Death Certificate Authorization 4.    Insured’s ID (one of
the following: driver’s license, Social Security card, passport, military ID,
State ID card) 5.    If designated by Borrower above that seller was not the
Insured and that seller was an individual, copy of seller’s ID (one of the
following: driver’s license, passport, military ID, State ID card) , or if
designated by Borrower above that seller was a trust, and the trustee was an
individual, copy of trustee’s ID (one of the following: driver’s license, Social
Security card, passport, military ID, State ID card), and if designated by
Borrower above that seller was (1) a trust, a Trust Agreement, (2) a limited
partnership, a limited partnership agreement, (3) a corporation, bylaws, or (4)
an LLC, a limited liability company agreement or operating agreement 6.    What
appears to be an original Policy or, if designated by Borrower above that
original is lost, a duplicate copy of the Policy



--------------------------------------------------------------------------------

    No.        Document 7.    If Policy is set forth on Schedule IV to the
Securities Account Control and Custodial Agreement, Beneficiary Pledge Agreement
or Security Agreement 8.    Insured’s application for life insurance policy
included with the Policy 9.    Change Forms relating to the transfer of the
Policy to the Current Policy Owner designated by Borrower above 10.    Change
Forms that refer to a transfer of the Policy to one of: (i) Imperial PFC
Financing, LLC, (ii) Imperial PFC Financing II, LLC, (iii) Imperial Life
Financing II, LLC, (iv) PSC Financial, LLC, (v) OLIPP I, LLC, (vi) CTL Holdings,
LLC or (vi) US Bank National Association, as Securities Intermediary. 11.    If
the Borrower has designated above that Policy was issued as a result of a
conversion of a prior existing Policy, a statement in the form of a confirming
document or rider from the Issuing Insurance Company purporting to reflect such
conversion and purporting to confirm that the contestability and suicide periods
for such Policy have expired 12.    Policy Illustration, and unless such Policy
is set forth on both Schedule I and Schedule III to the Securities Account
Control and Custodial Agreement, such Policy Illustration is not dated more than
three hundred sixty-five (365) days prior to the date of receipt by the
Securities Intermediary 13.    Annual Policy Statement 14.    Unless such Policy
is set forth on both Schedule I and Schedule IX to the Securities Account
Control and Custodial Agreement, W-9 for the Seller 15.    Social Security
confirmation for Insured (any one of a SS card, Medicare card, Driver’s License,
Accurint, LexisNexis or similar search or copy of purported tax return or other
documentation from the Social Security Administration showing the Social
Security number)



--------------------------------------------------------------------------------

FORM OF CUSTODIAL PACKAGE INDEX FOR LIFE SETTLEMENT FILE

Dated:                     , 201__

TOP PORTION TO BE COMPLETED BY OR ON BEHALF OF BORROWER PRIOR TO DELIVERY TO
CUSTODIAN

Insured Name –

Policy number –

Issuing Insurance Company –

Name of Current Policy Owner – [Wilmington Trust, N.A., as Securities
Intermediary or other owner set forth on Schedule II to the Securities Account
Control and Custodian Agreement]

Seller Name – [Insured/Not Insured] If Seller was not Insured, Seller was:
[Individual/Trust/Limited Partnership/Corporation.] [if Trust, was Trustee an
individual – Yes/No]

Was Policy issued as a result of a conversion of a prior existing Policy? –
[Yes/No.]

Retained Death Benefit Transaction? [Yes/No.]

Is Original Policy included, or has original been lost and a duplicate copy
included? [Original/Duplicate]

 

    No.        Document 1.    Life/Viatical Settlement Application 2.    Power
of Attorney for Medical Records Release and Death Certificate Authorization 3.
   Life/Viatical Settlement Purchase and Sale Agreement (including Designation
Side Letter for Retained Death Benefit transactions, if designated by Borrower
above that this is a Retained Death Benefit Transaction) 4.    Insured’s ID (one
of the following: driver’s license, Social Security card, passport, military ID,
State ID card) 5.    If designated by Borrower above that seller was not the
Insured and that seller was an individual, copy of seller’s ID (one of the
following: driver’s license, passport, military ID, State ID card) , or if
designated by Borrower above that seller was a trust, and the trustee was an
individual, copy of trustee’s ID (one of the following: driver’s license, Social
Security card, passport, military ID, State ID card), and if designated by
Borrower above that seller was (1) a trust, a Trust Agreement, (2) a limited
partnership, a limited partnership agreement, (3) a corporation, bylaws, or (4)
an LLC, a limited liability company agreement or operating agreement 6.    What
appears to be an original Policy or, if designated by Borrower above that
original is lost, a duplicate copy of the Policy 7.    Beneficiary’s Consent to
Change Beneficiary/Beneficiary Release of Policy



--------------------------------------------------------------------------------

    No.        Document 8.    Insured’s application for life insurance policy
included with the Policy 9.    Change Forms that refer to the transfer of the
Policy to the Current Policy Owner designated by Borrower above 10.    Change
Forms that refer to the transfer of the Policy to Imperial Life Settlements, LLC
11.    Designees of Insured 12.    If the Borrower has designated above that
Policy was issued as a result of a conversion of a prior existing Policy, a
statement in the form of a confirming document or rider from the Issuing
Insurance Company purporting to reflect such conversion and purporting to
confirm that the contestability and suicide periods for such Policy have expired
13.    Policy Illustration, and unless such Policy is set forth on both Schedule
I and Schedule III to the Securities Account Control and Custodial Agreement,
such Policy Illustration is not dated more than three hundred sixty-five (365)
days prior to the date of receipt by the Securities Intermediary 14.    Annual
Policy Statement 15.    W-9 for the Seller 16.    Social Security confirmation
for Insured (any one of a SS card, Medicare card, Driver’s License, Accurint,
LexisNexis or similar search or copy of a purported tax return or other
documentation from the Social Security Administration showing the Social
Security number) 17.    Unless such Policy is set forth on both Schedule I and
Schedule X to the Securities Account Control and Custodial Agreement,
Physician’s Statement 18.    Unless such Policy is set forth on both Schedule I
and Schedule XI to the Securities Account Control and Custodial Agreement,
Spousal Consent/Release



--------------------------------------------------------------------------------

FORM OF CUSTODIAL PACKAGE INDEX FOR TERTIARY FILE

Dated:                     , 201__

TOP PORTION TO BE COMPLETED BY OR ON BEHALF OF BORROWER PRIOR TO DELIVERY TO
CUSTODIAN

Insured Name –

Policy number –

Issuing Insurance Company –

Name of Current Policy Owner – [Wilmington Trust, N.A., as Securities
Intermediary or other owner set forth on Schedule II to the Securities Account
Control and Custodian Agreement]

Seller Name – [Insured/Not Insured] If Seller was not Insured, Seller was:
[Individual/Trust/Limited Partnership/Corporation.]

Was Policy issued as a result of a conversion of a prior existing Policy? –
[Yes/No.]

Is original Policy included, or has original been lost and a duplicate copy
included? [Original/Duplicate]

 

    No.        Document 1.    Purchase and Sale Agreement 2.    (i) Each of (a)
Authorization for Disclosure of Protected Health Information and (b) Death
Certificate Authorization or (ii) Special Irrevocable Durable Power of Attorney
and Medical Records Release 3.    Life Settlement Contract 4.    Insured’s ID
(one of the following: driver’s license, passport, military ID, State ID card)
5.    If designated by Borrower above that seller was not the Insured and that
seller was an individual, copy of seller’s ID (one of the following: driver’s
license, passport, military ID, State ID card) , or if designated by Borrower
above that seller was a trust, and the trustee was an individual, copy of
trustee’s ID (one of the following: driver’s license, Social Security card,
passport, military ID, State ID card), and if designated by Borrower above that
seller was (1) a trust, a Trust Agreement, (2) a limited partnership, a limited
partnership agreement, (3) a corporation, bylaws, or (4) an LLC, a limited
liability company agreement or operating agreement 6.    What appears to be an
original Policy or, if designated by Borrower above that original is lost, a
duplicate copy of the Policy 7.    Insured’s application for life insurance
policy included with the Policy 8.    Change Forms that refer to the transfer of
the Policy to the Current Policy Owner designated by Borrower above



--------------------------------------------------------------------------------

    No.        Document 9.    Change Forms that refer to the transfer of the
Policy to OLIPP II, LLC 10.    Contacts For the Insured 11.    If the Borrower
has designated above that Policy was issued as a result of a conversion of a
prior existing Policy, a statement in the form of a confirming document or rider
from the Issuing Insurance Company purporting to reflect such conversion and
purporting to confirm that the contestability and suicide periods for such
Policy have expired 12.    Policy Illustration, and unless such Policy is set
forth on both Schedule I and Schedule III to the Securities Account Control and
Custodial Agreement, such Policy Illustration is not dated more than three
hundred sixty-five (365) days prior to the date of receipt by the Securities
Intermediary 13.    Annual Policy Statement 14.    W-9 for the Seller 15.   
Social Security confirmation for Insured (any one of a SS card, Medicare,
Driver’s License, Accurint, LexisNexis or similar search or copy of purported
tax return or other documentation from the Social Security Administration
showing the Social Security number) 16.    Unless such Policy is set forth on
both Schedule I and Schedule V to the Securities Account Control and Custodial
Agreement, Letter of Competency for Insured 17.    Unless such Policy is set
forth on both Schedule I and Schedule VI to the Securities Account Control and
Custodial Agreement, Spousal Consent/Release